Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-22 are pending and examined on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-3 and 6 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Weers et al (WO2007/139827).
Claim 1 is drawn to a composition comprising (a) fluorocarbon, (b) a bioactive agent, (c) oxygen and (d) an emulsifying agent, wherein the composition is a fluorocarbon-in-water emulsion with a discontinuous fluorocarbon phase.  Claim 2 requires that the fluorocarbon is perfluorooctylbromide. Claim 3 specifies that the fluorocarbon phase of the composition of claim 1 is at least 10% (W/V) of the emulsion.  Claim 6 requires that the emulsifying agent comprises a phospholipid.  
Weers et al disclose a fluorocarbon emulsion for in vivo oxygen delivery in human patients comprising a discontinuous fluorocarbon phase, wherein the fluorocarbon phase comprises perfluorooctylbromide and perfluorodecylbromide, wherein the perfluorooctyl bromide is present at approximately 57-60% (W/V) of the total emulsion (claim 1 of ‘827) which meets the limitations of claims 1 and 2, and also of claim 3 because if the perfluorooctylbromide is 57-60% (W/V) of the total emulsion, then the fluorocarbon phase of the composition is at least 10% (W/V). Weers et al disclose that the emulsifying agent is egg yolk phospholipid  (claim 1 of ‘827), which meets the limitation of instant claim 6.  Weers et al disclose that the emulsion further comprises α-tocopherol (claims 2 and 3) which meets the limitation in instant claim 1 of a bioactive agent.  Weers et al disclose that patient undergoing  coronary artery bypass receiving the PFOB/PFDB emulsion of example VI (pages 40-41, under “Example VI”) received the emulsion directly into the bypass oxygenator (page 50, under “Example XII”), which provides the oxygen required in instant claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weers et al (WO2007/139827) in view of Harrison and Blackwell (The Oncologist, 2004, Vol. 9, suppl. 5, pp. 31-40) and Schweighardt et al (U.S. 4,781,676).
Weers et al teach the limitations of claims 1-3 and 6, for the reasons set forth above.  Weers et al teach that the inventive fluorocarbon emulsion can be used to enhance chemotherapy or radiation treatment (page 23, lines 11-12).  Weers et al do not specifically address the requirement for the inventive fluorocarbon emulsion to be oxygenated for enhancement of chemotherapy or radiotherapy, or the inclusion of a chemotherapeutic agent as an additional bioactive molecule in the emulsion.  
Harrison and Blackwell teach that tumor hypoxia is linked to resistance to chemotherapy, due in part to reduced generation of free radicals (pages 35-36, bridging sentence). Harrison and Blackwell teach that some chemotherapeutic agents, such as cyclophosphamide, carboplatin and doxorubicin have been shown to be oxygen dependent under both in vivo and in vitro conditions (page 35, lines 8-13).
Schweighardt et al teach the enhancement of photon radiation therapy comprising direct administration of fully oxygenated fluorochemical emulsion to tumors, followed by an amount of radiation (column 3, lines 31-40).  Schweighardt et al teach  the preferable delivery of the oxygenated perfluorochemical emulsion to the hypoxic zone of the tumor (column 4, lines 18-22).  Schweighardt et al teach the fluorochemical emulsion transport sufficient quantities of oxygen via small microparticles directly into the tumor volume the extra oxygen carried by the microparticles  contributes oxygen to the hypoxic tumor cells  by diffusion (column 8, lines 17-30).  Schweighardt et al teach that the emulsion is saturated with oxygen by bubbling oxygen enriched gas through said emulsion (claim 11, of ‘676)
It would have been prima facie obvious at the time the invention was made to use the oxygenated fluorochemical emulsions of Weer et al to enhance the chemotherapy agents of cyclophosphamide, carboplatin and doxorubicin by combining the chemotherapy agents with the emulsion and administering directly to the tumor.  One of skill in the art would have been motivated to do so by the suggestion of Weer et al that the fluorochemical emulsions can be used to enhance chemotherapy and the teachings of  Harrison and Blackwell on the oxygen dependence of  chemotherapeutic agents, such as cyclophosphamide, carboplatin and doxorubicin.  One of skill in the art would be motivated to combine with chemotherapy agents with the emulsion for direct delivery to the tumor based on the teachings of Schweighardt et al. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-9, 11-13, 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,351,943 in view of Baglole et al (Immunological Investigations, 2006, Vol. 35, pp. 297-325), Harrison and Blackwell (The Oncologist, 2004, Vol. 9, suppl. 5, pp. 31-40), Schweighardt et al (U.S. 4,781,676) and  the abstract of Campas et al (Drugs of the Future, 2008, Vol. 33, pp. 649-654). 
The claims of the ‘676 patent teach the limitations of the instant claims drawn to compositions, with the exception for the requirement of oxygen in the aerosol fluorochemical composition.  The claims of the ‘676 patent teach the use of the compositions for inhibition of fibroblast cells.  The claims of the ‘676 patent do not teach the use of the compositions for the treatment of cancer.  The claims of the ‘676 patent do not specifically teach the fluorocarbon of perfluorooctylbromide.  The claims of the ‘676 patent do not specifically teach the tyrosine kinase inhibitor of afatinib, required in instant claim 17.
Baglole et al teach that fibroblast cells found within the tumor microenvironment are the key orchestrators of tumorigenesis (page 299, lines 5-7).
Harrison and Blackwell teach that tumor hypoxia is linked to resistance to chemotherapy, due in part to reduced generation of free radicals (pages 35-36, bridging sentence). Harrison and Blackwell teach that some chemotherapeutic agents, such as cyclophosphamide, carboplatin and doxorubicin have been shown to be oxygen dependent under both in vivo and in vitro conditions (page 35, lines 8-13).
Schweighardt et al teach the enhancement of photon radiation therapy comprising direct administration of fully oxygenated fluorochemical emulsion to tumors, followed by an amount of radiation (column 3, lines 31-40).  
It would have been prima facie obvious at the time that the invention was made to carry out the methods of the patent directed to inhibiting the activity of a fibroblast cells, wherein the fibroblast cell was in the tumor microenvironment accessible to an aerosol, such as a lung tumor, by provide an oxygenated aerosol of the fluorochemical compositions of the claims of the ‘943 patent.  One of skill in the art would have been motivated to do so by the teachings of Baglole et al on the contribution of fibroblast cells to tumorigenesis; the teachings of  Harrison and Blackwell on the link between low oxygen in tumor and resistance to chemotherapy and radiation therapy and the teachings of Schweighart et al on the enhancement of radiation therapy by direct admisntration of oxygenated fluorochemical emulsion directly to tumors.  One of skill in the art would understand that presence of the oxygen contributes to the anti-tumor effects of the chemotherapy agents.
Regarding instant claim 2, claim 6 of the ‘943 patent teaches that the fluorochemical is brominated perfluorocarbons, or perfluoroctyl chloride.  One of skill in the art would understand that perfluorooctyl bromide was a perfluorocarbon of claim 6 of the ‘943 patent thus rendering obvious instant claim  2.
Regarding instant claim 17, wherein the tyrosine kinase inhibit is afatinib, claim 3 of the ‘943 patent teaches the inclusion of tyrosine kinase inhibit based agents but does not specifically teach afatinib. The abstract of Campas et al teach that the tyrosine kinase inhibit BW-2992, otherwise known as afatinib, has promising effect on NSCLC patients.  Thus, it would have been prima facie obvious to include afatinib as a tyrosine kinase inhibit for the inhibition of fibroblasts in NSCLC. 

Claims 1, 2, 4-9, 11-13, and 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,543,273 in view of Baglole et al (Immunological Investigations, 2006, Vol. 35, pp. 297-325), Harrison and Blackwell (The Oncologist, 2004, Vol. 9, suppl. 5, pp. 31-40), Schweighardt et al (U.S. 4,781,676) and  the abstract of Campas et al (Drugs of the Future, 2008, Vol. 33, pp. 649-654). 
The claims of the ‘273 patent tech the limitations of the instant claims drawn to compositions, with the exception for the requirement of oxygen in the fluorochemical composition. Claims 1-9 of the ‘273 patent teach the use of the compositions for inhibition of fibroblast cells. Claims 10 and 11 of the ‘273 patent teach the use of the compositions for the treatment of cancer, wherein  the bioactive agent of the composition is a tyrosine kinase inhibitor.  The claims of the ‘273 patent do not specifically teach the fluorocarbon of perfluorooctylbromide. 
Baglole et al teach that fibroblast cells found within the tumor microenvironment are the key orchestrators of tumorigenesis (page 299, lines 5-7).
Harrison and Blackwell teach that tumor hypoxia is linked to resistance to chemotherapy, due in part to reduced generation of free radicals (pages 35-36, bridging sentence). Harrison and Blackwell teach that some chemotherapeutic agents, such as cyclophosphamide, carboplatin and doxorubicin have been shown to be oxygen dependent under both in vivo and in vitro conditions (page 35, lines 8-13).
Schweighardt et al teach the enhancement of photon radiation therapy comprising direct administration of fully oxygenated fluorochemical emulsion to tumors, followed by an amount of radiation (column 3, lines 31-40).  
It would have been prima facie obvious at the time that the invention was made to carry out the methods of the patent directed to inhibiting the activity of a fibroblast cells, wherein the fibroblast cell was in the tumor microenvironment by provide an oxygenated fluorochemical compositions of the claims of the ‘273 patent. 
It would have been prima facie obvious at the time that the invention was made to carry out the methods of claims 10 and 11 of the patent directed to treating cancer, wherein the fluorochemical composition was applied directly to the cancer as an aerosol, such as a lung tumor, by provide an oxygenated aerosol of the fluorochemical compositions of the claims 10 and 11 of the ‘273 patent.
 One of skill in the art would have been motivated to do so by the teachings of Baglole et al on the contribution of fibroblast cells to tumorigenesis; the teachings of  Harrison and Blackwell on the link between low oxygen in tumor and resistance to chemotherapy and radiation therapy and the teachings of Schweighart et al on the enhancement of radiation therapy by direct admisntration of oxygenated fluorochemical emulsion directly to tumors.  One of skill in the art would understand that presence of the oxygen contributes to the anti-tumor effects of the chemotherapy agents.
Regarding instant claim 2, claim 6 of the ‘273 patent teaches that the fluorochemical is brominated perfluorocarbons, or perfluoroctyl chloride.  One of skill in the art would understand that perfluorooctyl bromide was a perfluorocarbon of claim 6 of the ‘273 patent thus rendering obvious instant claim  2.

Allowable Subject Matter
Claims 20-22 are allowable.

Claims 10, 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643